Judge WELLS
concurring in part and dissenting in part.
I concur in that part of the majority opinion which holds that the trial court correctly concluded that defendant’s neglect in failing to answer was excusable.
I dissent from that part of the majority opinion which holds that defendant did not have a meritorious defense to plaintiffs claim because defendant was not in privity with her husband with respect to plaintiffs claim. This application of the doctrine of privity is both narrow and mechanistic, and such application is not required by previous decisions of our courts.
In the prior case against defendant’s husband, plaintiffs claim for prejudgment interest was fully litigated and finally determined. In my opinion, plaintiff should be collaterally es-topped by the judgment in that action from pursuing the same claim against defendant in this action.